Citation Nr: 0807738	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-31 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
residuals of a corneal laceration of the left eye.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The veteran had active military service from February 1995 to 
September 1995, from May 1997 to February 1998 and from 
February 2003 to April 2004.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which reduced the veteran's rating for residuals of a 
corneal laceration of the left eye from 30 to 0 percent, 
effective from April 29, 2004.  In a rating action of August 
2006, a 10 percent evaluation was assigned for the left eye 
disorder, effective from April 29, 2004. 

A travel Board hearing was held in December 2007 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  In a January 1999 rating decision, service connection was 
granted for residuals of a corneal laceration of the left 
eye.  The RO assigned a 30 percent disability evaluation 
effective from February 5, 1998.

2.  The veteran was called for extended active duty from 
February 3, 2003 to April 28, 2003, during which time, 
payment of disability compensation for the left eye disorder 
was suspended.  

3.  In November 2004, the veteran requested that disability 
compensation for the left eye disorder be reinstated.  

4.  In a May 2005 rating action, the evaluation of the left 
eye disorder was reduced from 30 to 0 percent, effective from 
April 29, 2004.  There was no proposed rating action prepared 
nor was the veteran given any prior notification of this 
decision/reduction.  In a later rating action of August 2006, 
a 10 percent evaluation was assigned for the left eye 
disorder, effective from April 29, 2004

5.  The record does not reflect that the administrative and 
procedural requirements of 38 C.F.R. § 3.105(e)-(i) were 
following in conjunction with the reduction of the rating in 
effect for the left eye disorder, taken subsequent to the 
veteran's discharge from extended active duty on April 28, 
2004.  


CONCLUSIONS OF LAW

1.  The procedural requirements governing the reduction in 
ratings were not satisfied prior to effectuating the May 2005 
rating decision implementing the reduction in rating from 30 
to 0 percent for the veteran's left eye disorder.  38 C.F.R. 
§ 3.105(e) (2007).

2.  Restoration of a 30 percent rating for the service-
connected residuals of a corneal laceration of the left eye 
is warranted, as the reduction to a 0 percent rating taken 
pursuant a May 2005 rating determination was void ab initio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks restoration of the initially assigned 30 
percent disability rating for his service-connected residuals 
of a corneal laceration of the left eye.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

This case involves a rating reduction.  As explained below, 
there are specific notice requirements, found in 38 C.F.R. § 
3.105(e)-(i), which are applicable to reductions in ratings.  
The Board believes that those specific notice requirements 
take precedence over the more general notice requirements 
found in the VCAA.  The United States Court of Appeals for 
Veterans Claims (the Court) has referred to "the canon of 
interpretation that the more specific trumps the general".  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more 
specific statute will be given precedence over a more general 
one . . . . ") (quoting Busic v. United States, 446 U.S. 
398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 176-7 (2005).

In any event, as will be explained below, the Board is 
restoring the previously assigned 30 percent disability 
rating, based on the RO's failure to fully comply with the 
notice provisions of 38 C.F.R. § 3.105.  Any possible lack of 
parallel compliance with the VCAA is rendered harmless 
thereby.

Factual Background

The veteran filed his original service connection claim for 
an eye injury in July 1998.  

A VA eye examination was conducted in September 1998 which 
revealed 20/20 near vision of the left eye and 20/400 
corrected and uncorrected far vision of the left eye.  A 
diagnosis of left eye corneal scar and irregular astigmatism 
of the left eye was made. 
In a January 1999 decision, the RO granted service connection 
for residuals of a corneal laceration of the left eye and 
assigned a 30 percent evaluation under Diagnostic Code (DC) 
6077 (based on loss of visual acuity), effective from 
February 5, 1998, the day after the veteran's discharge from 
his second period of service.

An April 2000 rating action shows that a reduction from 30 to 
0% was proposed for the evaluation of the veteran's left eye 
disorder, based on his failure to report for a VA examination 
scheduled for March or April 2000.  The veteran was notified 
of this proposed action in a May 2000 letter.  In that 
letter, the veteran was informed that if he replied within 60 
days of the letter indicating that he would report for an 
examination, the proposed action would not be taken.  The 
veteran responded to the letter later in May 2000 advising VA 
that: he did not receive notice of the March or April 2000 
scheduled VA examination; he was willing to report for a VA 
examination and giving the VA his full and current address.  
Accordingly, an August 2000 VA record indicates that the 
pending issue was cancelled and ultimately no rating 
reduction was ever taken. 

The record reflects that the veteran was recalled to active 
duty in January 2003 and that the VA issued him a letter 
(undated - but possibly issued in March 2003) informing him 
that his disability pay was terminated effective from that 
date, and had resulted in an overpayment.  More specific 
information shows that the veteran was called for extended 
active duty from February 3, 2003 to April 28, 2003, during 
which time, payment of disability compensation for the left 
eye disorder was suspended.  

In November 2004, the veteran requested that his disability 
benefits be reinstated effective from his last day of active 
duty.  

In a letter issued to the veteran by VA in April 2005, he was 
informed that VA was working on the re-instatement of the 
service-connected compensation claim for an eye injury.  It 
was explained that VA was in the process of conducting a 
routine review of the evaluation of his service-connected 
condition and that a VA examination was to be scheduled.
The record includes copies of the provisions of M21-1, Part 
IV. Change 214 to Chapter 20, 20.25, relating to benefits 
payments for veterans with extended active duty.

A VA eye examination was conducted in April 2005.  Near 
vision of the left eye was evaluated as 20/40-1 and there was 
no measurement of far vision.  A diagnosis of a history of 
corneal and iris laceration of the left eye with high 
astigmatism was made. 

In a May 2005 rating action, the RO took action to reduce the 
veteran's rating for residuals of a corneal laceration of the 
left eye from 30 to 0 percent effective from April 29, 2004 
(the date after the veteran's discharge from extended duty 
service), apparently based on a finding that the veteran's 
left eye vision had improved.  VA issued the veteran notice 
of that decision in May 2005.  The veteran filed a Notice of 
Disagreement (NOD) with that decision in May 2006 and a 
Statement of the Case (SOC) was issued in August 2006.  In a 
rating action of August 2006, a 10 percent evaluation was 
assigned for the left eye disorder, effective from April 29, 
2004, based on private medical evidence dated in May 2006 
showing treatment for and evaluation of the left eye.  A 
substantive appeal was filed in September 2006.

The veteran presented testimony at a travel Board hearing in 
December 2007 at which time he explained that visual acuity 
of the left eye had not improved since originally rated as 30 
percent disabling effective from February 5, 1998.  

Pertinent law and Regulations

        Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 
2002).  The Court has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2006); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.

Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2007).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefor, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e) (2007).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2007).

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2007).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2007).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to the 
rating until the effective date of the actual reduction.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.344 (2007) stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of 
anyone examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2007).  

As noted, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Essentially, in these latter cases, re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant a reduction in rating.

        Disability ratings

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2007).

Specific rating criteria

The veteran's left eye disorder is currently evaluated as 10 
percent disabling under Diagnostic Codes 6077-6079.  Under 
Diagnostic Code 6079, which relates to visual acuity, a 10 
percent rating contemplates visual acuity rating from 20/50 
to 20/100 in the service-connected eye.  For visual acuity in 
the service-connected eye of 20/200 or 15/200, a 20 percent 
rating is warranted under Diagnostic Code 6077.  Visual 
acuity of 10/200 or worse in the service-connected eye 
warrants a 30 percent rating. Diagnostic Codes 6074, 6077.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The veteran is not service-
connected for any disability of the right eye, and, since he 
is not blind in that eye, it is considered normal for rating 
purposes.  See 38 C.F.R. §§ 3.383(a), 4.14.

Legal Analysis

The issue on appeal is the propriety of the reduction of the 
rating for residuals of a corneal laceration of the left eye 
from 30 percent to 0 (and later 10) percent effective April 
29, 2004.  VA regulations provide that certain procedures 
must be followed before a disability rating may be reduced.  
See 38 C.F.R. § 3.105(e), (i) (2007).

In this case, the Board finds that the RO did not comply with 
the procedural requirements of 38 C.F.R. § 3.105(e) when it 
took action in a May 2005 decision to reduce the rating for a 
left eye disorder from 30 to 0 percent.  As was discussed in 
the law and regulations section above, 38 C.F.R. § 3.105(e) 
requires that the veteran be provided with proper 
notification, the opportunity to respond to a proposed 
reduction and notice which includes "detailed reasons" for 
the contemplated reduction in the assigned disability rating.  

It is very clear in this case that no rating proposing the 
reduction or discontinuance was prepared setting forth all 
material facts and reasons supporting the proposed reduction.  
Moreover, it was clear that after his discharge from extended 
active duty, which occurred on April 28, 2004, the veteran 
was not notified at his latest address of record of the 
contemplated action or furnished detailed reasons therefore.  
In addition, that the veteran was not given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present (pre active duty) 
level.  Essentially, it is clear that the due process 
standards set forth in 38 C.F.R. § 3.105(e) were not met.  
Indeed, even at this date it is difficult to determine the 
RO's reasoning for the reduction.

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  In this case, in the absence of notice to the 
veteran of a proposed rating reduction; necessarily he was 
not advised of his right to a predetermination hearing.  
Accordingly, it is clear that the due process standards set 
forth in 38 C.F.R. § 3.105(i) were also not met in this case.

It appears that the RO may have relied on the text of a VA 
internal instructional manual, M21-1, Part IV, Chapter 20, 
20.25(c) relating to resumption of payments on release from 
extended active duty during the process of reducing the 
disability rating at issue.  The Court has addressed the 
applicability of certain provisions of the M21-1, and has 
held in certain cases that these provisions may be considered 
substantive rules that are the equivalent of VA regulations 
and must be applied.  See also YR v. West, 11 Vet. App. 393, 
398-99 (1998).  Even if this were true in this case, these 
provisions do not and would not obviate or negate the 
necessity of following the proper administrative procedures 
and administrative safeguards relating to the reduction of 
ratings found at 38 C.F.R. §§ 3.105(e)-(i).

The Board points out that the provisions of 38 C.F.R. 
§ 3.105(e)-(i) were not discussed in the May 2005 rating 
action, the August 2006 SOC, or August 2006 SSOC.  Those 
provisions were entirely disregarded in conjunction with 
issuing a rating reduction in this case.  Where VA procedures 
authorize the Secretary to reduce benefits in certain 
contexts, as do 38 C.F.R. § 3.105(e)-(i), such a reduction 
must be preceded by detailed and specific procedural 
safeguards that fully and fairly give the claimant notice of 
the proposed reduction and an opportunity to contest it.  
Majeed v. Principi, 16 Vet. App. 421, 434 (2002).  Thus it 
appears that, where the procedural requirements are not 
followed, as distinguished from inaccurately applied, the 
rating reduction is not proper.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 413.

Under these circumstances, the Board must conclude that the 
reduction of the 30 percent rating for the veteran's service-
connected residuals of a corneal laceration of the left eye 
to 0 percent and subsequently 10 percent, implemented by the 
RO in May 2005 and August 2006 rating actions respectively, 
was not accomplished in accordance with the clear regulatory 
requirements of 38 C.F.R. §§ 3.105(e)-(i), to which rating 
reductions must conform.  As such, the Board finds that the 
reduction of the veteran's 30 percent rating to a 0 percent 
rating taken in the May 2005 rating action denied the veteran 
due process and is void ab initio.  As the reduction was 
improper, the 30 percent evaluation for the service-connected 
residuals of a corneal laceration of the left eye must be 
restored, effective April 29, 2004.

Having made this determination, it is unnecessary to address 
the possible applicability of the provisions of 38 C.F.R. § 
3.344, discussing additional regulatory hurtles to rating 
reductions governing ratings in effect for five years or 
more.  

Additional comment

A review of the record shows that the veteran has not 
requested an increased rating for his left eye disorder.  The 
reduction in the disability rating in 2005 was not based on 
any communication from the veteran asking for an increased 
rating, but rather on his request for reinstatement of the 30 
percent rating for his left eye disorder.  Accordingly, the 
matter of an increased evaluation for a left eye disorder is 
not before the Board for appellate consideration and is not 
addressed herein.  

ORDER

Restoration of a 30 percent rating for the service-connected 
residuals of a corneal laceration of the left eye is granted 
effective April 29, 2004.  The benefit sought on appeal is 
allowed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


